Order filed August 24, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00303-CV
                                   ____________

      RICHARD D. DAVIS L.L.P., A NEVADA LIMITED LIABILITY
         PARTNERSHIP; AND RICHARD D. DAVIS, L.L.P., A TEXAS
                  GENERAL PARTNERSHIP, Appellants

                                        V.

  ANDY KNOTT; BILL GREEN; DEMPSEY GEAREN; JIM PHILLIPS;
    PHIL BIRKELBACH; PAUL KATES; DANNY LANGHORNE; HANS
          VAN DER VOORT; GENE MORTON; AND STANLEY
                     HOFFPAUIR, Appellees


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 08-12-19600

                                   ORDER

      Appellant’s brief was due August 13, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 23,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.